Filed pursuant to Rule 424(b)(3) Registration No. 333-146239 Prospectus Supplement No. 1 (to Prospectus dated January 16, 2008) WAFERGEN BIO-SYSTEMS, INC. Up to 10,924,907 shares of common stock, par value $0.001 per share This prospectus supplement supplements the prospectus dated January 16, 2008 (the “Prospectus”), which forms a part of our Registration Statement on Form SB-2, as amended (Registration No. 333-146239). This prospectus supplement is being filed to include in the Prospectus the information contained in our Annual Report on Form 10-KSB/A for the fiscal year ended December 31, 2007, filed with the
